In his motion for rehearing appellant first insists that we erred in holding or assuming that Letha Scott made a parol assignment or a delivery of the thousand dollar policy to Daniels. We will let the witnesses answer this contention. Letha Scott testified:
"I never did turn that thousand dollar policy over to Mr. Ciulla. Daniels had that thousand dollar policy. I gave it to him to get his funeral expenses out of it; that is what I turned it over to him for."
Daniels testified:
"Letha Scott had turned that policy over to me. The purpose for which she turned the policy over to me was, she said she wanted the funeral expenses paid out of the policy. That was the same policy that I turned over to Jack Ciulla. The reason why I turned it over to him was this. He told me when I delivered it that he was her attorney, that he was collecting the insurance for her, and as soon as he collected this insurance he would pay us our funeral expenses out of the insurance."
That a cross-examination of either witness drew forth expressions which may be used as a basis for different conclusions, amounts to no more than raising a question for the jury to decide, — the credibility of the witnesses and the weight of their testimony being for the decision of the jury. The law of such situation, if the testimony be taken for true, in so far as same pertains to Daniels' right to assert an assignment of the policy by delivery and agreement between himself and Letha Scott, in plain. Schmick v. Bateman,77 Tex. 326; Briggs v. Briggs, 247 S.W. Rep. 312. Daniels was in possession of the policy. Letha Scott was its owner, and both testified that possession had been delivered to Daniels, to hold until he was paid $273.50.
The next point in the motion is that we erred in holding that appellant was the agent of Daniels. On the facts, Daniels swore that having possession of and holding the policy to secure payment of his money, he turned same over to appellant to be by him collected and $273.50 of the proceeds returned to Daniels. Mr. Daniels testified: "When I turned it (the policy) over to him *Page 199 
(Ciulla) he told us he would collect the insurance and pay us our bill, * * * I would not have delivered the policy to him if he had not agreed to turn over to me $273.50. I was holding it as security for my money, for my funeral expenses." If this testimony be true, appellant took said policy from Daniels in trust, — and from Daniels' standpoint, to collect same and out of the proceeds to remit to Daniels an amount equal to his debt. The question of agency does not seem to us debatable. Webb v. State, 8 Texas Crim. App. 310; Epperson v. State, 22 Texas Crim. App. 694; Miller v. State, 92 Tex.Crim. Rep..
Appellant again argues in reference to supposed errors in the admission of testimony of the cancellation of a certain $500.00 note; the admission of testimony that after taking Letha Scott to Mr. Mathis, a notary public, who wrote in a written assignment of certain policies certain matters, appellant tore up this assignment, and took her to another notary; that we erred in holding "Daniel" and "Daniels" idem sonans; that we erred in upholding the rejection of an affidavit by one Morales relative to a law suit filed against appellant, — each of which matters has been examined, but in none of which do we think error appears.
There are few things better settled by the decisions of this court than that a witness testifying to the good reputation of some other witness or party, may be asked on cross-examination and for the purpose of breaking the force of his testimony, concerning particular transgressions of the person whose good reputation he has affirmed. We think authorities need not be cited.
Letha Scott and her brother testified that the entire fee payable to appellant for his service in defending her was $750.00. As tending to show appellant's fraudulent purpose, running throughout the entire transaction and embracing the thousand dollar policy in question, it was competent to prove that when appellant prepared an assignment to himself from Letha Scott of certain policies, collection of which would have put into his hands more than said $750.00, and the notary to whom he took Letha Scott for her acknowledgement to such assignment, — upon being told by her that her intent was to transfer such policies to appellant as security only, — then wrote in said assignment that all over $750.00 thereof should go to Letha Scott, that appellant thereafter tore up said assignment and prepared and had Letha Scott execute another omitting the fact that any of the proceeds of said policies were to go to her. *Page 200 
We have tried to give careful consideration to each of the contentions raised in the able motion filed for appellant, but are not in agreement with the soundness of any of them. We think the case properly disposed of in our former opinion.
The motion for rehearing is overruled.
Overruled.
         APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.